         Case: 4:18-mj-05339-NAB Doc. #: 1 Filed: 12/20/18 Page: 1 of 15 PageID #: 1

AO 106 (Rev. 06/09) Application for a Search Warrant


                                                                                                                           FILED
                                      UNITED STATES DISTRICT COURT
                                                                    for the                                              DEC 2 0 2018
                                                         Eastern District of Missouri                                 U.S. DISTRICT COURT
                                                                                                                    EASTERN DISTRICT OF MO
                                                                                                                            ST LOUIS
             In the Matter of the Search of
     Information associated with the Facebook user ID
                                                                       j                       4 :18 MJ 5339 NAB
                                                                       )       Case No.
     100004125752126 that is stored at premises owned,                 )
     maintained, controlled, or operated by Facebook, a                )
     company headquartered in Menlo Park, California                   )

                                             APPLICATION FOR A SEARCH WARRANT ·
        I, Michael Maxey                             , a federal law enforcement officer or an attorney for the government
request a search warrant and state under penalty of perjury that I have reason to believe that on the following property:
Information associated with the Facebook user ID 100004125752126 that is stored at premises owned, maintained,
controlled, or operated by Facebook, a company headquartered in Menlo Park, California (See Attachment A)
located in the            NORTHERN
                   ~--''-'-"'-"='°-="'-'"'-'--~
                                                  District of          CALIFORNIA
                                                                ~---=-~~"'-=-"----
                                                                                                 ,   there is now concealed


                                                            SEE ATTACHMENT B

          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more) :
               ~evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                          Offense Description
   I~   U.S .C. Section 922(g)(l)                                                 Felon in Possession of a Firearm


          The application is based on these facts:

                 SEE ATTACHED AFFIDAVIT WHICH IS INCORPORATED HEREIN BY REFERENCE
          irj Continued on the attached sheet.
          0 Delayed notice of            days (give exact ending date if more than 30 days:               ) is requested
               under 18 U.S.C. § TilITil, the basis of which is set forth on the attached sheet-. - - - -



                                                                                                Applicant 's signature
                                                                           Michael Maxey, Postal Inspector
                                                                           United States Postal Inspection Agency
                                                                                                Printed name and title

Sworn to before me and signed in my presence.


Date:


City and state: St. Louis, MO                                           Honorable Nannette A. Baker, U.S. Magistrate Judge
                   ~----------~
                                                                                                Printed name and title
                                                                                          AUSA : JOHN J. WARE
  Case: 4:18-mj-05339-NAB Doc. #: 1 Filed: 12/20/18 Page: 2 of 15 PageID #: 2




                             AFFIDAVIT IN SUPPORT OF                                    DEc 2
                      AN APPLICATION FOR A SEARCH WARRANT                            u .s      0 20!8
                                                                                   EAST[R~8;R1cr CQ111ri
                                                                                            Sr STRtcr   ';'f\f
       I, Michael Maxey, being first duly sworn, hereby depose and state as follows:          LOUts OF Mo


                      INTRODUCTION AND AGENT BACKGROUND

        1.     I am a Postal Inspector with the United States Postal Inspection Service, and have

been so employed for one year.       During that time, I have worked on many investigations

involving the theft of mail and various postal crimes.       Before joining the Postal Inspection

Service, I worked over seven years as a police officer with Mobile, Alabama. During that time I

spent over three years as a detective in the Financial Crimes Unit, and was also a federally

deputized taskforce officer for the United States Secret Service where I investigated both federal

and state fraud related crimes.

       2.      I make this affidavit in support of an application for a search warrant for

information associated with a certain Facebook user ID that is stored at premises owned, ·

maintained, controlled, or operated by Facebook, a social networking company headquartered in

Menlo Park, California. The information to be searched is described in the following paragraphs

and in Attachment A. This affidavit is made in support of an application for a search warrant

under 18 U.S.C. §§ 2703(a), 2703(b)(l)(A) and 2703(c)(l)(A) to require Facebook to disclose to

the government records and other information in its possession, pertaining to the subscriber or

customer associated with the user ID.

       3.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

                                                 1
  Case: 4:18-mj-05339-NAB Doc. #: 1 Filed: 12/20/18 Page: 3 of 15 PageID #: 3




        4.      Based on my training and experience and the facts as set forth in this affidavit,

there is probable cause to believe that violations of Title 18 United States Code, Section

922(g)(l ), Felon in Possession of a Firearm, have been committed by Dwyane Upchurch. There

is also probable cause to search the information described in Attachment A for evidence of these -

crimes, as described in Attachment B.

                                       PROBABLE CAUSE

        5.     During an unrelated investigation involving St. Louis resident Dwyane Upchurch

(Upchurch), I viewed Upchurch's Facebook page, listed under Dwyane Upchurch with the

Facebook user ID 100004125752126. A review of his page shows multiple pictures and videos

of Upchurch possessing firearms and in one video he is purportedly at a firing range discharging

a firearm.


        6.      Specifically, on December 1, 2018, at 2:30 PM Upchurch live streamed a

Facebook Live video in which he displays two different firearms while he was in the St. Louis

Metropolitan area. The first firearm is a revolver style hand gun which Upchurch removes from a

case, displays it for the camera to capture, and states, "That's Linda". Upchurch claims he had

been to a firing range earlier in the day and used that weapon. Upchurch states, "I went and

heated her up today. Today I heated her up, talking about you can still see all the black powder.

See all the black on it? I'm gonna go in here and clean her up." Upchurch then displays a second

firearm, which appears to be a silver and black in color pistol. Upchurch states, "I keep this one

on me though. All times. St. Louis fucked up." As the video continues, Upchurch holds a paper

target for display with bullet holes in it and states, "I put a bunch of holes in this mother fucker."

He continues, "I think we might have went through about 500 bullets."


                                                  2
  Case: 4:18-mj-05339-NAB Doc. #: 1 Filed: 12/20/18 Page: 4 of 15 PageID #: 4




       7.         Upchurch is a convicted felon in the state of Minnesota and is prohibited from

possessing a firearm. Upchurch pled guilty on December 23, 2009 to Possession Pistol/Assault

Weapons-Conviction of a Violent Crime within 10 years in Hennepin County District Court in

Minnesota.

       8.         As of December 11, 2018, the images and videos were still posted on Facebook.

Inspectors sent a preservation request letter to Facebook on December 11, 2018. On the same

date, Facebook acknowledge receiving the request and stated they would take reasonable steps to

preserve the information regarding the account which Facebook lists as Dwyane.upchurch.9.

       9.         Facebook owns and operates a free-access social networking website of the same

name that can be accessed at http://www.facebook.com. Facebook allows its users to establish

accounts with Facebook, and users can then use their accounts to share written news,

photographs, videos, and other information with other Facebook users, and sometimes with the

general public.

       10.        Facebook asks users to provide basic contact and personal identifying information

to Facebook, either during the registration process or thereafter. This information may include

the user's full name, birth date, gender, contact e-mail addresses, Facebook passwords, Facebook

security questions and answers (for password retrieval), physical   a~dress   (including city, state,

and zip code), telephone numbers, screen names, websites, and other personal identifiers.

Facebook also assigns a user identification number to each account.

       11 .       Facebook users may join one or more groups or networks to connect and interact

with other users who are members of the same group or network. A Facebook user can also

connect directly with individual Facebook users by sending each user a "Friend Request." If the

recipient of a "Friend Request" accepts the request, then the two users will become "Friends" for

                                                  3
  Case: 4:18-mj-05339-NAB Doc. #: 1 Filed: 12/20/18 Page: 5 of 15 PageID #: 5




purposes ofFacebook and can exchange communications or view information about each other.

Each Facebook user's account includes a list of that user's "Friends" and a "News Feed," which

highlights information about the user's "Friends," such as profile changes, upcoming events, and

birthdays.

        12.    Facebook users can select different levels of privacy for the communications and

information associated with their Facebook accounts. By adjusting these privacy settings, a

Facebook user can make information available only to himself or herself, to particular Facebook

users, or to anyone with access to the Internet, including people who are not Facebook users. A

Facebook user can also create "lists" of Facebook friends to facilitate the application of these

privacy settings. Facebook accounts also include other account settings that users can adjust to

control, for example, the types of notifications they receive from Facebook.

        13.    Facebook users can create profiles that include photographs, lists of personal

interests, and other information. Facebook users can also post "status" updates about their

whereabouts and actions, as well as links to videos, photographs; articles, and other items

available elsewhere on the Internet. Facebook users can also post information about upcoming

"events," such as social occasions, by listing the event's time, location, host, and guest list. In

addition, Facebook users can "check in" to particular locations or add their geographic locations

to their Facebook posts, thereby revealing their geographic locations at particular dates and

times. A particular user's profile page also includes a "Wall," which is a space where the user

and his or her "Friends" can post messages, attachments, and links that will typically be visible

to anyone who can view the user's profile.

       14.     Facebook has a Photos application, where users can upload an unlimited number

of albums and photos. Another feature of the Photos application is the ability to "tag" (i.e.,

                                                  4
  Case: 4:18-mj-05339-NAB Doc. #: 1 Filed: 12/20/18 Page: 6 of 15 PageID #: 6




label) other Facebook users in a photo or video. When a user is tagged in a photo or video, he or

she receives a notification of the tag and a link to see the photo or video. For Facebook's

purposes, a user's "Photoprint" includes all photos uploaded by that user that have not been

deleted, as well as all photos uploaded by any user that have that user tagged in them.

        15.    Facebook users can exchange private messages on Facebook with other users.

These messages, which are similar to e-mail messages, are sent to the recipient's "Inbox" on

Facebook, which also stores copies of messages sent by the recipient, as well as other

information. Facebook users can also post comments on the Facebook profiles of other users or

on their own profiles; such comments are typically associated with a specific posting or item on

the profile. In addition, Facebook has a Chat feature that allows users to send and receive instant

messages through Facebook. These chat communications are stored in the chat history for the

account. Facebook also has a Video Calling feature, and although Facebook does not record the

calls themselves, it does keep records of the date of each call.

       16.     If a Facebook user does not want to interact with another user on Facebook, the

first user can "block" the second user from seeing his or her account.

       17.     Facebook has a "like" feature that allows users to give positive,feedback or

connect to particular pages. Facebook users can "like" Facebook posts or updates, as well as

webpages or content on third-party (i. e., non-Facebook) websites. Facebook users can also

become "fans" of particular Facebook pages.

       18.     Facebook has a search function that enables its users to search Facebook for

keywords, usernames, or pages, among other things.

       19.     Each Facebook account has an activity log, which is a list of the user's posts and

other Facebook activities from the inception of the account to the present. The activity log

                                                  5
  Case: 4:18-mj-05339-NAB Doc. #: 1 Filed: 12/20/18 Page: 7 of 15 PageID #: 7




includes stories and photos that the user has been tagged in, as well as connections made through

the account, such as "liking" a Facebook page or adding someone as a friend. The activity log is

visible to the user but cannot be viewed by people who visit the user's Facebook page.

          20.   Facebook Notes is a blogging feature available to Facebook users, and it enables

users to write and post notes or personal web logs ("blogs"), or to import their blogs from other

services, such as Xanga, LiveJournal, and Blogger.

          21.   The Facebook Gifts feature allows users to send virtual "gifts" to their friends that

appear as icons on the recipient's profile page. Gifts cost money to purchase, and a personalized

message can be attached to each gift. Facebook users can also send each other "pokes," which

are free and simply result in a notification to the recipient that he or she has been "poked" by the

sender.

          22.   Facebook also has a Marketplace feature, which allows users to post free

classified ads. Users can post items for sale, housing, jobs, and other items on the Marketplace.

          23.   In addition to the applications described above, Facebook also provides its users

with access to thousands of other applications on the Facebook platform. When a Facebook user

accesses or uses one of these applications, an update about that the user's access or use of that

application may appear on the user's profile page.

          24.   Facebook uses the term "Neoprint" to describe an expanded view of a given user

profile. The "Neoprint" for a given user can include the following information from the user's

profile: profile contact information; News Feed information; status updates; links to videos,

photographs, articles, and other items; Notes; Wall postings; friend lists, including the friends'

Facebook user identification numbers; groups and networks of which the user is a member,

including the groups' Facebook group identification numbers; future and past event postings;

                                                  6
  Case: 4:18-mj-05339-NAB Doc. #: 1 Filed: 12/20/18 Page: 8 of 15 PageID #: 8




rejected "Friend" requests; comments; gifts; pokes; tags; and information about the user's access

and use of Facebook applications.

       25.     Facebook also retains Internet Protocol ("IP") logs for a given user ID or IP

address. These logs may contain information about the actions taken by the user ID or IP

address on Facebook, including information about the type of action, the date and time of the

action, and the user ID and IP address associated with the action. For example, if a user views a

Facebook profile, that user's IP log would reflect the fact that the user viewed the profile, and

would show when and from what IP address the user did so.

       26.     Social networking providers like Facebook typically retain additional information

about their users' accounts, such as information about the length of service (including start date),

the types of service utilized, and the means and source of any payments associated with the

service (including any credit card or bank account number). In some cases, Facebook users may

communicate directly with Facebook about issues relating to their accounts, such as technical

problems, billing inquiries, or complaints from other users. Social networking providers like

Facebook typically retain records about such communications, including records of contacts

between the user and the provider's support services, as well as records of any actions taken by

the provider or user as a result of the communications.

       27.     Therefore, the computers of Facebook are likely to contain all the material

described above, including stored electronic communications and information concerning

subscribers and their use of Facebook, ~uch as account access information, transaction

information, and other account information.




                                                 7
  Case: 4:18-mj-05339-NAB Doc. #: 1 Filed: 12/20/18 Page: 9 of 15 PageID #: 9




              INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

        28.     I anticipate executing this warrant under the Electronic Communications Privacy

Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(l)(A) and 2703(c)(l)(A), by using the warrant

to require Facebook to disclose to the government copies of the records and other information

(including the content of communications) particularly described in Section I     Jr Attachment B.
Upon receipt of the information described in Section I of Attachment B, government-authorized

persons will review that information to locate the items described in Section II of Attachment B.

                                           CONCLUSION

        29.     Based on the forgoing, I request that the Court issue the proposed search warrant.

        30.     This Court has jurisdiction to iss_u e the requested warrant because it is "a court of

competentjurisdiction" as defined by 18 U.S .C. § 2711. 18 U.S.C. §§ 2703(a), (b)(l)(A) &

(c)(1 )(A). Specifically, the Court is "a district court of the United States that - has jurisdiction

over the offense being investigated." 18 U.S.C. § 2711(3)(A)(i).

       31.      Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not

required for the service or execution of this warrant.

                                    REQUEST FOR SEALING

       32.      I further request that the Court order that all papers in support of this application,

including the affidavit and search warrant, be sealed until further order of the Court. These

documents discuss an ongoing criminal investigation that is neither public nor known to all of

the targets of the investigation. Accordingly, there is good cause to seal these documents

because their premature disclosure may seriously jeopardize that investigation.




                                                   8
Case: 4:18-mj-05339-NAB Doc. #: 1 Filed: 12/20/18 Page: 10 of 15 PageID #: 10




                                              Respectfully submitted,

                                                                                        (




                                              Michael Maxey
                                              US Postal Inspector
                                              United States Postal Inspection Service


     Subscribed and sworn to before me   on ~ 2 0                        {   , 2018




                                          9
Case: 4:18-mj-05339-NAB Doc. #: 1 Filed: 12/20/18 Page: 11 of 15 PageID #: 11




                                     ATTACHMENT A


                                  Property to Be Searched


       This warrant applies to information associated with the Facebook user ID

100004125752126 that is stored at premises owned, maintained, controlled, or operated by

Facebook, a company headquartered in Menlo Park, California.




                                              1
Case: 4:18-mj-05339-NAB Doc. #: 1 Filed: 12/20/18 Page: 12 of 15 PageID #: 12




                                       ATTACHMENT B

                                 Particular Things to be Seized

I.     Information to be disclosed by Facebook

To the extent that the information described in Attachment A is within the possession, custody,

or control of Facebook, including any messages, records, files, logs, or information that have

been deleted but are still available to Facebook, or have been preserved pursuant to a request

made under 18 U.S.C. § 2703(f), Facebook is required to disclose the following information to

the government for each user ID listed in Attachment A:

       (a)     All contact and personal identifying information, for Dwyane.upchurch.9

               including: full name, user identification number, birth date, gender, contact e-mail

               addresses, Facebook passwords, Facebook security questions and answers,

               physical address (including city, state, and zip code), telephone numbers, screen

               names, websites, and other personal identifiers.

       (b)     All activity logs for the account and all other documents showing the user's posts

               and other Facebook activities;

       (c)     All Photoprints, including all photos uploaded by that user ID and all photos

               uploaded by any user that have that user tagged in them;

       (d)     All Facebook Live videos;

       (e)    All Neoprints, including profile contact information; News Feed information;

              status updates; links to videos, photographs, articles, and other items; Notes; Wall

              postings; friend lists, including the friends' Facebook user identification numbers;

              groups and networks of which the user is a member, including the groups'

              Facebook group identification numbers; future and past event postings; rejected

                                                1
Case: 4:18-mj-05339-NAB Doc. #: 1 Filed: 12/20/18 Page: 13 of 15 PageID #: 13




           "Friend" requests; comments; gifts; pokes; tags; and information about the user's

           access and use of Facebook applications;

     (f)   All other records of communications and messages made or received by the user,

           including all private messages, chat history, video calling history, and pending

           "Friend" requests;

     (g)   All "check ins" and other location information;

     (h)   All IP logs, including all records of the IP addresses that logged into the account;

     (i)   All records of the account's usage of the "Like" feature, including all Facebook

           posts and all non-Facebook webpages and content that the user has "liked";

     (j)   All information about the Facebook pages that the account is or was a "fan" of;

     (k)   All past and present lists of friends created by the account;

     (1)   All records of Facebook searches performed by the account;

     (m)   All information about the user's access and use of Facebook Marketplace;

     (n)   The length of service (including start date), the types of service utilized by the

           user, and the means and source of any payments associated with the service

           (including any credit card or bank account number);

     (o)   All privacy settings and other account settings, including privacy settings for

           individual Facebook posts and activities, and all records showing which Facebook

           users have been blocked by the account;

     (p)   All records pertaining to communioations between Facebook and any person

           regarding the user or the user's Facebook account, including contacts with support

           services and records of actions taken.



                                             2
Case: 4:18-mj-05339-NAB Doc. #: 1 Filed: 12/20/18 Page: 14 of 15 PageID #: 14




II.    Information to be seized by the government

All information described above in Section I that constitutes, evidence of violations of Title 18

United States Code, Section 922, Felon in Possession of a Firearm involving Dwyane Upchurch

since December 20, 2014 to Present, including, for each user ID identified on Attachment A,

information pertaining to the following matters:

           (a) Videos, to include Facebook Live videos, and images of the possession of

               firearm( s) by Dwyane Upchurch.

           (b) Records relating to who created, used, or communicated with the user ID,

               including records about their identities and whereabouts.




                                                   3
 Case: 4:18-mj-05339-NAB Doc. #: 1 Filed: 12/20/18 Page: 15 of 15 PageID #: 15




            CERTIFICATE OF AUTHENTICITY OF DOMESTIC BUSINESS
           RECORDS PURSUANT TO FEDERAL RULE OF EVIDENCE 902(11)
                                                                            J




        I, _ _ _ _ _ __ _ _ _ _ __ __ , attest, under penalties of perjury under the

laws of the United States of America pursuant to 28 U.S.C. § 1746, that the information

contained in this declaration is true and correct. I am employed by Facebook, and my official

title is ·- - - - - - - - - - - - -. I am a custodian of records for Facebook. I state

that each of the records attached hereto is the original record or a true duplicate of the original

record in the custody of Facebook, and that I am the custodian of the attached records consisting

of              (pages/CDs/kilobytes). I further state that:


a.     all records attached to this certificate were made at or near the time of the occurrence of

the matter set forth, by, or from information transmitted by, a person with kn6wledge1ofthose

matters;


b.     such records were kept in the ordinary course of a regularly conducted business activity

ofFacebook; and


c.     such records were made by Facebook as a regular practice.


       I further state that this certification is intended to satisfy Rule 902(11) of the Federal

Rules of Evidence.




Date                                  Signature




                                                  1
